Citation Nr: 0935243	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
hypertension (HTN).  

2.  Entitlement to an initial (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

A videoconference hearing was held in February 2008 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

In June 2008, the claim was remanded for additional 
evidentiary development, and it has now been returned for 
further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's hypertension is controlled by medication; 
it is not characterized by a diastolic pressure predominantly 
100 or more, a systolic pressure predominantly 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
prior to being treated with medication.

2.  The Veteran's left ear hearing loss is not at a level of 
severity to warrant a compensable schedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for HTN have not been met. 38 U.S.C.A. §§ 1155, 
5103. 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.104, Diagnostic Code (DC) 7101 (2008).

2.  The criteria for an initial compensable rating for the 
Veteran's left ear hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in March 2004, 
April 2004, June 2004, August 2004, and September 2004, as 
well as an October 2008 letter) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

HTN - Specific Rating Criteria and Analysis

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominately 90 mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).  38 C.F.R. § 4.104, DC 7101 
(2008).

Under DC 7101, HTN or isolated systolic hypertension must be 
confirmed by blood pressure readings taken two or more times 
on at least three different days and is rated according to a 
range of diastolic pressure levels.  The minimum compensable 
rating of 10 percent disabling is available where diastolic 
pressure is predominantly 100 or more, or where systolic 
pressure is predominately 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control of HTN.  A 20 
percent disability rating is available under this DC where 
diastolic pressure is predominantly 110 or more, or where 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2008).

It is the Veteran's contention that he is entitled to an 
initial compensable disability evaluation for his service-
connected HTN.  Service connection was granted in the 
December 2004 rating action.  A noncompensable disability 
rating was assigned pursuant to DC 7101, effective as of 
March 24, 2004.  Upon review of the medical evidence of 
record, the Board finds that the Veterans HTN has been best 
represented by a noncompensable disability rating throughout 
the claims period.  

Post service private records reflect blood pressure readings 
of 160/90 in November 2002, 110/80 in May 2003, and 140/80 in 
October 2003.  He was on medication to control this 
condition.  Suboptimal control second to lack of medications 
was noted in October 2003 as he had run out of his medication 
approximately two weeks earlier.  

VA records dated from 2004 through 2006 show that the Veteran 
was followed for his HTN.  Blood pressure readings showing 
systolic pressures ranging from 126 to 157 and diastolic 
pressures ranging from 83 to 99 were recorded.  These records 
show that some slight adjustments were made in his HTN 
medication dosage for better control.  In February 2005, when 
his blood pressure was recorded at 149/87 and 157/99, he was 
out of his antihypertensive medication.  

When examined by VA in September 2004, the Claimant's blood 
pressure was recorded as 140/60, 138/84, and 140/82, with 
medication taken for control.  The cardiovascular examination 
was within normal limits, and diagnosis was of HTN.  

Additional VA examination was conducted in June 2006 which 
showed a long history of HTN with daily medications for 
control.  The Veteran said that his medication usually 
controlled his blood pressure fairly well.  He denied any 
history of heart disease, chest pain, dyspnea on exertion, 
orthopnea, or congestive heart failure.  Examination showed 
blood pressure readings of 140/98, 140/92, and 138/96.  
Cardiovascular examination was within normal limits.  HTN was 
the diagnosis.  

VA exercise stress test from January 2008 showed no signs of 
ischemia and no chest pain.. Mild HTN controlled by 
medication was noted.  

At a personal hearing in February 2008, the Veteran testified 
that his HTN had worsened since last examined by VA.  As 
requested by the Board in a June 2008 remand, additional VA 
examinations were conducted.  Upon heart evaluation in 
December 2008, the Veteran's blood pressure was recorded as 
127/89.  Testing showed an ejection fraction of 70% per 
echocardiogram.  Stable blood pressure while on medication 
was noted.  His HTN was described as stable with medication.  

As indicated by the medical evidence of record, a compensable 
rating is not warranted for the Veteran's HTN during the 
entire period in question.  Throughout the period, his HTN 
has been controlled by medication (unless he was not taking 
it); it has not characterized by a diastolic pressure 
predominantly 100 or more, a systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more prior to being treated with medication.

The Board has taken into account the Veteran's assertions; 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. at 
495.  Therefore, the contentions of the Veteran are not 
probative evidence that his current disability approximates a 
compensable rating.  Moreover, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting the veteran's claim.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
However, at no time since the grant of service connection has 
the Veteran's symptomatology warranted a higher disability 
rating, and as such, staged ratings are not warranted.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability evaluation for HTN must 
be denied.



Left Ear Hearing Loss - Specific Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2087); 38 
C.F.R. § 4.1 (2008).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2008).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Service connection for left ear hearing loss was granted upon 
rating action in December 2004, and a noncompensable rating 
was assigned, effective from March 24, 2004.  The Veteran's 
asserts that this condition was worsened in severity.  

VA audiological examination September 2004 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
20
10
LEFT
N/A
10
10
40
55

A high frequency noise induced notch for the left ear, mild 
to moderate degree was noted.  Right ear was normal.  Average 
pure tone decibel loss in the left ear was 28.75.  
Discrimination ability was 100 percent in both ears.

At the February 2008 personal hearing, the Veteran testified 
that his hearing loss had worsened in severity.  Additional 
VA audiological evaluation was conducted in January 2009.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
25
30
LEFT
N/A
25
20
45
55

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear with an average decibel loss of 36 
decibels.  

The results of the September 2004 and January 2009 VA 
examinations correspond to Level I hearing for both the right 
ear and the left ear in Table VI. 38 C.F.R. § 4.85(f) (2008).  
When those values are applied to Table VII, it is apparent 
that the currently assigned noncompensable disability 
evaluation for the Veteran's left ear hearing loss is 
accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  At the time of the VA examinations in 2004 
and 2009, the Veteran's disability did not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, he did not 
have pure tone thresholds of 55 decibels or more at each of 
the frequencies of 1000, 2000, 3000 or 4000 hertz or a pure 
tone threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for left ear 
hearing loss at any point during the appeal period.  38 
C.F.R. §§ 4.85 and 4.86, DC 6100.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability evaluation for left ear 
hearing loss must be denied.

Final Considerations as to Both Issues

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's HTN 
or left ear hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the Claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the Claimant's disability level and 
symptomatology, then his disability picture is contemplated 
by the rating schedule and the assigned schedular evaluation 
is therefore adequate, and no extraschedular referral is 
required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate 
the Claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether his exceptional 
disability picture exhibits other related factors, such as 
those provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, the Veteran has not contended that his service-
connected HTN or left ear hearing loss has caused frequent 
periods of hospitalization or marked interference with his 
employment.  In this regard, the evidence of record does not 
indicate, nor does he contend, that he had marked 
interference with employment due solely to his HTN or 
service-connected left ear hearing loss.  Additionally, the 
Board finds that the rating criteria to evaluate these 
conditions reasonably describe the Claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial (compensable) rating for HTN is 
denied.  

Entitlement to an initial (compensable) rating for left ear 
hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


